UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1675


CHARLES T. LEE,

                  Plaintiff - Appellant,

          v.

NORFOLK SOUTHERN RAILWAY COMPANY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cv-00004-MR-DSC)


Submitted:   October 31, 2016               Decided:   November 21, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Lee, Appellant Pro Se. Dustin Matthew Dow, John Bruce
Lewis, BAKER & HOSTETLER, LLP, Cleveland, Ohio, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Charles T. Lee appeals the district court’s order granting

the Appellee’s motion for summary judgment and dismissing his

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we grant leave to proceed in forma pauperis

and affirm for the reasons stated by the district court.    Lee v.

Norfolk S. Ry. Co., No. 1:13-cv-00004-MR-DSC (W.D.N.C. May 11,

2016).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                 2